Reasons for Allowance
1.	Claims 1-2, 4-5, and 7-14 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device integrated with an ultrasonic fingerprint sensor. The closet prior arts, Wang (US 20170186820 A1), Ahn (US 20200057475 A1), Zhao (CN 106530968 A/US 20190065805 A1), Panchawagh (US 20170110504 A1), and Yamada (US 20150021594 A1), individually or in combination, discloses a display device comprising at least one vibrator and at least one identification circuit. The at least one vibrator is on a side of the first base substrate faces away from the identification circuit and is configured to drive the first base substrate to vibrate to emit an acoustic signal. The at least one identification circuit is configured to receive an ultrasonic signal reflected by an object to be detected, and convert the ultrasonic signal into a first electrical signal. The display device comprises a plurality of display units, wherein each of the plurality of display units comprises an anode, a light-emitting layer and a cathode, wherein each of the at least one identification circuit comprises a first electrode, a second electrode, and a piezoelectric material layer between the first electrode and the second electrode, wherein the first electrode is on a same layer as the anode. The display device further comprises a thin film transistor array, a first buffer layer and a planarization layer that are located on the first base substrate in sequence, wherein the thin film transistor array comprises a driving transistor of the pixel driving circuit and a follower transistor of the identification circuit, and the driving transistor comprises an active layer, a gate insulating layer, a first gate electrode, a first interlayer dielectric layer and a source-drain electrode that are arranged in sequence. However, the closet prior arts of record fail to teach he piezoelectric material layer is electrically 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.